      Case: 1:20-cv-04608 Document #: 57 Filed: 12/02/20 Page 1 of 2 PageID #:3129



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Art Ask Agency,                                    )
                                                    )
                                    Plaintiff,      )   Case No.: 1:20-cv-04608
 v.                                                 )
                                                    )   Hon. Judge Manish S. Shah
 The Individuals, Corporations,                     )
 Limited Liability Companies,                       )   Hon. Mag. Judge Jeffrey Cummings
 Partnerships, and                                  )
 Unincorporated Associations                        )
 Identified on Schedule A,                          )
                                                    )
                                    Defendants.     )

                            Unopposed Motion for Extension of Time

NOW COMES Defendants, friday-55, careforyou123, happyeasybuy04, kissbuyonline,

peoplemarketing, simitter02, worldtechon, 9gardenyardfr, gigibaobao, happyeasybuy01,

zhangbaobao2013, 6godwater, shoppingsatisfied, 4seasonstores, 10happyendonline, 12colorfuldays,

heavenstores, sunnyshop06, itechcool, 20yes4buy, fantasticshop2019, happy-shop09, homelovely03,

15fashionday, 2ndheaven2013, angelsupplier88, niceol, qualityzoneonline, smttrade05,

universalegoods, simitter01, 3dayandnight, excellbay, joytownonline, perfectyou05,

rainbowonline2012, topgoodgoods and 21gardenday (“Defendants”), by and through their

undersigned counsel, and hereby moves this Court to extend the time to file a response to the

Amended Complaint. In support of their motion, Defendants states as follows:

1. Plaintiff filed its Amended Complaint on August 6, 2020. [Dkt. 8].

2. Defendants were ostensibly served with process on September 10, 2020. [Dkt. 31].

3. Defendants have been substantively and quantitatively involved in settlement negotiations with

      Plaintiff.

4. Despite their diligence, Defendants need a short additional time to settle, or exhaust the

      prospect thereof and respond to Plaintiff’s Amended Complaint.
    Case: 1:20-cv-04608 Document #: 57 Filed: 12/02/20 Page 2 of 2 PageID #:3130



5. The Court previously granted Defendans’ request for an extension, and many of the original

   movants have been resolved. [Dkt. 56].

6. This Court may, for good cause, extend the time by which Defendants’ response are due after

   the time has expired if Defendants failed to act because of excusable neglect. Fed. R. Civ. P.

   6(b)(1)(B).

7. Defendants respectfully request this Court extend the date on which Defendants are to have

   filed response(s) to Plaintiff’s Amended Complaint, if ultimately necessary, to December 23,

   2020.

8. This Motion has been filed in good faith and is not interposed for purposes of delay.

9. This is the second motion for an extension of time filed by Defendants.

10. Plaintiff has indicated that it does not oppose Defendants’ requested extension.

WHEREFORE, for the foregoing reasons, Defendants respectfully request that this Honorable

Court enter an Order:

   a) extending the date on which Defendants’ response(s) to Plaintiff’s Amended Complaint are

         due to December 23, 2020.

Dated:           December 2, 2020

                                                                /s/Adam E. Urbanczyk
                                                                Adam E. Urbanczyk
                                                                AU LLC
                                                                564 W. Randolph St. 2nd Floor
                                                                Chicago, IL 60661
                                                                adamu@au-llc.com
                                                                Ph: (312) 715-7312
                                                                Fax: (312) 646-2501

                                                                Attorney for Defendants
